 In the Matterof COLUMBIABROADCASTING SYSTEM,INC.andMOTIONPICTURE HOME OFFICE EMPLOYEES UNION,LOCAL H63, I. A. T. S. E.,A. F. L.In the MatterOf COLUMBIA BROADCASTING SYSTEM, INCandRADIOGUILD UNITED OFFICE AND PROFESSIONAL WORKERS OF AMERICA,C. I. OCases Nos. 2-R-5878 and 2-R-5884, respectivelyMessrs.Howard L. HausmanandHenry Howard, Jr,both of NewYork City, for the Company.Mr. Samuel M Sacher, Norma Aronson,andMr. Sidney Young,allof New York City, for the C. I. O.Mr. Mathew M. Levy, by Messrs. David HalperandRussellMoss,allof New York City, for I. A. T. S. E.Messrs. Freeman Hurd(M. R.) andEdward C. Harley,both of Craw-ford,N. J., for the I. B. E. W.Jaffee & Jaffce,byMr. Mortimer BeckerandEmily Holt,all of NewYork City, for the A. F. R. A.Messrs. Sidney R. FleischerandPeter Lyon,both of New York City,for the R. W. G.Messrs. Anton M. LeaderandBernard D. Cahn,both of New YorkCity, for the R. D. G.Mr. Emil C. Farkas,of counsel to the Board.SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONSANDORDER CORRECTING DECISION AND DIRECTIONOF ELECTIONSJune 7,1946On May 24, 1946, the Board issued its Decision and Direction ofElection in the above-entitled proceeding,' providing for an election168 N. L.R. B. 274.68 N. L. R. B., No. 71.696966-46-33499 500DECISIONS OF NATIONALLABOR RELATIONS BOARDamong the Company's clerical, office,professional,and service employeesinNew YorkCity, excluding,inter alia,certain television departmentemployees hereinafter discussed,wherein the employees in the appro-priate unit may vote for representationby I. A. T. S. E., by the C. I. 0.,by the I. B. E. W., or bynone of those organizations.In that Decision,the Board made no determination of the appropriate unit with respectto directors and assistant directors,and miscellaneous studio employeesin the Company's television department,but reserved consideration ofthat question for the purposes of hearing oral argument concerning theappropriate bargaining unit or units for these groups. Pursuant to arequest byI.A. T. S. E., andupon due notice,a hearing for the purposeof oral argument was held onJune 4,1946, before the Board atWashington,D. C. I. A.T. S. E., the C. I. 0., R. D.G., the I. B. E. W.,and the Company,appeared and participated in the hearing.The positions of the parties with respect to the issues reserved forconsiderationby theBoard in its Decision and Direction of ElectionofMay 24, 1946, are as follows : I. A. T. S. E. contends that thedirectors,assistant directors,and the miscellaneous studio employees,consisting of assistant casting director,floormanager,film cutter,visualizer,animator(photo-librarian),and supervisor of operations, con-stitute a unit appropriate for the purposes of collective bargaining.2R. D. G. urges that the directors and assistant directors should be placedin a separate bargaining unit,"unencumbered"by the miscellaneousstudio group,who, it maintains,have no such common professionalcharacteristics as would warrant their inclusion in any unit containingthe directors and assistant directors.The Company,the C.I.0., andthe I.B. E. W. concur in the positionof R. D. G.These parties wouldplace the miscellaneous studio group,with certain qualifications,3 in thecity-wide unit of white-collar workers which the Board found appropriatein its aforesaid Decision and Directionof Election of May 24, 1946.Upon consideration of the oral argument and the entire record in thecase, the Board makes the following supplemental findings of factconcerning the appropriate units and the determination of represen-tatives in this matter :The directors and assistant directors are characterized by a degree ofspecialization in technique,skilland professional showmanship, notpossessed by the miscellaneous studio employees and which justifiesthe establishment of a separate unit for this directorial group.We therefore find that the directors and assistant directors in theCompany's television department in New York City constitute a unit2As statedbelow, I. A. T.S.E. contended in its oral argument before the Board that thewardrobe mistress should be added to this list.2See discussion,infra,of the film cutter and supervision of operations. COLUMBIA BROADCASTING SYSTEM, INC.501appropriate for thepurposesof collectivebargainingwithin themeaningof Section 9 (b) of the Act.In the elections hereinafter directed, the employees in thisunitwillbe afforded an opportunity to vote for I. A. T. S. E., the R. D. G.,or neither.As to the miscellaneous studio employees, we are of the opinion thatthis group, although working in close collaboration with the directors,does not possess the unique functions, skill, timingsense,creativeness,or degree of specialization which defines the directorial group.Webelieve that these employees might properly either be included in thecity-wide unit of white-collar workers established in our Decision andDirection of Election of May 24, 1946, or be set apart as a separateunit for the purposes of collective bargaining.We make no presentdetermination as to the appropriate unit for the miscellaneous group,but shall provide for an election among them to ascertain whether theydesire to be represented by I. A. T. S. E., which proposes to segregatethem from the Company's other white-collar and clerical employeesfor collective bargaining purposes, or by the C. I. 0., or the I. B. E. W.,each of which organizations would combine them with the employeesin the over-all white-collar unit established in our May 24 Decision.If the same labor organization is chosen in the forthcoming electionsby the employees in both the over-all unit and the miscellaneous studioemployees' voting group, we will consider a consolidation of the twogroups into a single bargaining unit.There remains for consideration the status of certain job classificationsconcerning which there appears to be some confusion. The Companyasserts that the term "animator" refers to an instrument rather than ajob classification. The record indicates that the function of operatingthis instrument has been assumed, for the most part, by the photo-librarian.We shall, accordingly, refer to this job classification hereinas animator (photo-librarian), and include it, as such, in the miscella-neous voting group. It is further contended by the Company and theI.B. E. W. that the film cutter is covered by an existing technicians'contract between these two parties. This employee functions in a dualcapacitysincehis work involves editingas wellas cutting. In addition,he acts as cameramanin connectionwith field photographs.We believethat the film cutter should properly be included in the miscellaneousstudio group, and we shall so provide. I. A. T. S. E. urges that theclassification known as wardrobemistress,previously overlooked, shouldbe included with themiscellaneousstudio employees. The record revealsthat this employee assists the actors and actresses in costuming andmake-up, attends all of the rehearsals and broadcasts and seesthat the 502DECISIONSOF NATIONALLABOR RELATIONS BOARDperformers are on stage at the right time.We shall include this jobclassification within the miscellaneous studio group.4The record discloses, and we find, that the supervisor of operationsis,as contended by the Company, the C. I. 0., and the I. B. E. W.,a supervisor within the Board's customary definition of the term andwe shall exclude her from the miscellaneous studio group.In summary, the voting group will be composed as follows: themiscellaneous studio employees in the Company's television departmentinNew York City, consisting of the assistant casting director, floormanager, visualizer, animator (photo-librarian), film cutter, and ward-robe mistress, but excluding the supervisor of operations.As indicated above, our determination of the appropriate unit forthese employees will depend in part upon the outcome of the elections.Supplementing our prior Direction of Election herein, we shall directthat the questions concerning representation which have arisen shallbe resolved in part by elections by secret ballot among the employeesin the appropriate unit of directors and assistant directors, and in thevoting group of miscellaneous studio employees, respectively. Inasmuchas we are instructing the Regional Director to conduct these electionssimultaneously with the election in the white-collar unit established inour Decision and Direction of Election issued May 24, 1946, the pay-rollperiod used to determine eligibility to vote shall be the same ; that is,the employees eligible to vote in the elections hereinafter directed shallbe those who were employed in the appropriate unit and the votinggroup, respectively, during the pay-roll period immediately precedingMay 24, 1946, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Columbia BroadcastingSystem, Inc., New York City, elections by secret ballot shall be con-ducted on the date scheduled for the elections to be held pursuantto the Decision and Direction of Election issued in this proceeding onMay 24, 1946, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for the4 The phrase "clerical and service employees in the television department," used in definingthe appropriateunit inour Decision and Direction of Election of May 24, 1946, shall not beconstrued as 'coveringthe wardrobe mistress. COLUMBIA BROADCASTINGSYSTEM, INC.503National Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations among employees in (1) theunit of directors and assistant directors herein found appropriate; and(2) the voting group herein set forth,who were employed during thepay-roll periodimmediately precedingthe date of the Decision andDirection of ElectionofMay24, 1946, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections,to determine with respect to the employees in thedirectors'unit whether they desire to be represented by Radio DirectorsGuild,A. F. L., orby Motion Picture Home Office Employees Union,LocalH63,InternationalAllianceofTheatricalStageEmployees,A. F. L., or by neither;and, with respect to the employees in the mis-cellaneous studio voting group,whether they desire to be representedby Motion Picture Home Office Employees Union,LocalH63, Inter-nationalAlliance of Theatrical Stage Employees,A. F. L., by RadioGuild,United Office &ProfessionalWorkers of America,C. I. 0., orby International Brotherhood of ElectricalWorkers,A. F. L., for thepurposes of collective bargaining,or by none of them.ORDER CORRECTING DECISION AND DIRECTIONOF ELECTIONSCertain inadvertent clerical errors having been called to the Board'sattention, IT IS HEREBY ORDERED that the Decision and Direction ofElection issued in this proceeding on May 24, 1946, be and hereby iscorrected in the following manner :(1) By deletion of the title "Floor Manager, Television" fromAppendix A.(2) By deletion of the title "Assistant Casting Director, TelevisionProgram Department" from Appendix B.CHAIRMAN HERZOG took no part in the consideration of the aboveSupplemental Decision and Direction of Elections and Order CorrectingDecision and Direction of Elections.